                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

                                   )
UNITED STATES OF AMERICA           )
                                   )
                  v.               )     C.R. No. 16-00055 WES
                                   )
JORDAN MONROE,                     )
                                   )
     Defendant.                    )
                                   )

                          MEMORANDUM & ORDER

     On May 12, 2016, law enforcement agents executed a search

warrant for the Warwick, Rhode Island residence of Defendant Jordan

Monroe.   The agents’ search uncovered a hoard of child pornography

on various computers and digital storage devices.     A federal grand

jury subsequently indicted Monroe for allegedly producing, receiv-

ing, and possessing such materials in violation of 18 U.S.C. §§

2251 and 2252.

     The trail of digital breadcrumbs that led to Monroe’s door

began with several pornographic videos downloaded from an internet

file sharing service by an unknown user.   Pursuant to § 2703(d) of

the Stored Communications Act, the Government obtained orders from

two federal magistrate judges from the District of Columbia re-

quiring the Georgia-based file sharing service to disclose the

unique internet protocol (“IP”) address for any device that had

downloaded the illicit files.     The Government later learned from
an internet service provider that the disclosed IP address was

assigned to an individual at Monroe’s residence.

     Monroe has moved for an order suppressing “all evidence ob-

tained as a result of the unlawful acquisition of [his] IP ad-

dress.”   (Def.’s Mot. to Suppress 1, ECF No. 24.)   He argues that

the § 2703(d) disclosure orders were void ab initio because the

District of Columbia magistrate judges lacked jurisdiction over

the alleged crime.   Relying on the Supreme Court’s reasoning in

Carpenter v. United States, 138 S. Ct. 2206 (2018), Monroe also

contends that the Government violated his Fourth Amendment rights

by procuring his IP address without a search warrant supported by

probable cause.   Neither argument is tenable.   Thus, for the rea-

sons stated below, Monroe’s Motion to Suppress (ECF No. 24) is

DENIED.

I.   Background

     In September 2015, agents from Homeland Security Investiga-

tions (“HSI”) and personnel from the U.S. Department of Justice’s

Child Exploitation and Obscenity Section, High Technology Inves-

tigative Unit (“CEOS-HTIU”) jointly investigated an internet-based

bulletin board dedicated to the advertisement, distribution, and

production of child pornography. 1 (Search Warrant Appl. Aff. of




     1  The events leading up to the May 12, 2016 search are not
disputed. (See Def.’s Further Mem. in Support of Mot. to Suppress
(“Def.’s Supp. Mem.”) 3, ECF No. 36.)
                                 2
James V. Richardson (“Richardson Aff.”) ¶¶ 6, 10, ECF No. 25-5.)

The bulletin board is located on “The Onion Router” or “TOR,” a

network which masks users’ location and usage data to avoid sur-

veillance.   (Id. ¶ 7.)   Only members can download content from the

bulletin board; a prospective member must post pornographic con-

tent to the site to access additional privileges.    (Id. ¶ 8.)

     Investigators identified and captured content from numerous

board posts throughout the autumn and early winter. (Id. ¶ 10.)

These posts included links to URLs 2 enabling members to view and

download video files.      (See 1/4/16 Appl. for § 2703(d) Order

(“1/4/16 Appl.”) ¶¶ 5-6, ECF No. 25-3; 12/7/15 Appl. for § 2703(d)

Order (“12/7/15 Appl.”) ¶¶ 5-6, ECF No. 25-1.)   HSI agents working

at the CEOS-HTIU in Washington, D.C. accessed the bulletin board

in an undercover capacity, downloaded the suspect video files from

the posts’ URLs, and reviewed the files to confirm their illicit

content.   (Richardson Aff. ¶¶ 10-11; 12/7/15 Appl. ¶ 6.)

     The video files posted to the bulletin board were stored or

“hosted” on servers maintained by a separate, cloud-based file

sharing site (“FSS”). (See Richardson Aff. ¶ 12.)    In the ordinary

course of its business, the FSS maintains records about users who




     2 URL is an abbreviation for “universal resource locator” or
“uniform resource locator,” which constitutes “the unique address
for a file that is accessible on the internet.” (12/7/15 Appl. for
§ 2703(d) Order ¶ 5, ECF No. 25-1.)
                                  3
upload or download content to its servers, including the IP ad-

dresses of devices associated with such events. 3   (See id. ¶ 16;

12/7/15 Appl. ¶ 7.) The FSS maintains its operations and stores

its data in Atlanta, Georgia.   (See 12/7/15 Appl. at 1.)

     In early December, the Government applied to the United States

District Court for the District of Columbia under 18 U.S.C. §

2703(d) for an order compelling the FSS to produce its records for

eleven URLs linking to video files depicting child pornography.

(See generally id.)      A District of Columbia magistrate judge

granted the application.   (See Order 1, ECF No. 25-2.)   The order

required the FSS to disclose, among other records: (1) the IP

address of any device that uploaded or downloaded content from the

target URLs; and (2) the dates and times these files were uploaded

or downloaded.    (Id. at Attach. A.)   The Government followed an

identical investigative process to support an application for a §

2703(d) order for records related to eighteen more URLs on January

6, 2016.   (See generally 1/4/16 Appl.) The January application was

also granted.    (See Order 1, ECF No. 25-4.)

     The records produced in response to the orders revealed that

two particular IP addresses downloaded or attempted to download

the illicit content hosted by the FSS’ servers on October 27, 2015


     3 As defined by the Government, an IP address is “a unique
number used by a computer to access the Internet, and can be used
to determine where a computer or mobile device is located.”
(12/7/15 App. ¶ 7.)
                                  4
and December 31, 2015.     (Richardson Aff. ¶¶ 17, 27.)   Using pub-

licly available search tools, the Government identified the in-

ternet service provider that controlled these IP addresses.     (Id.

¶¶ 18, 28.)   The internet service provider, in response to Depart-

ment of Justice subpoenas, disclosed that in both instances the IP

address was assigned to a subscriber at Monroe’s Warwick, Rhode

Island residence. (Id. ¶¶ 19, 29.)     Government agents conducted

further surveillance and investigated the home’s occupants, in-

cluding Monroe. (Id. ¶¶ 20-24.)

      On May 10, 2016, the Government set forth the substance of

these facts in an application for a search warrant for the Warwick

residence.    (See generally Appl. for Search Warrant, ECF No. 25-

5.)   The application was submitted to and approved by a magistrate

judge for the United States District Court for the District of

Rhode Island.     (See Search & Seizure Warrant, ECF No. 25-5.)

Agents executed the search warrant two days later, uncovering the

cache of child pornography.    (See Aff. of James V. Richardson in

Support of an Appl. for Cr. Compl. 2-3, ECF No. 1-2).     Monroe made

incriminating statements to government agents during a contempo-

raneous interview.   (Id. at 3; see also Mem. & Order 9-19, ECF No.

29 (denying motion to suppress statements made during interroga-

tion in Monroe’s home).)




                                  5
II.   Discussion

      A.     Did the District of Columbia Magistrate Judges Have
             Jurisdiction to Issue the § 2703(d) Orders?

      The privacy of stored electronic communications and transac-

tional records is governed by the federal Stored Communications

Act (“SCA”).     See generally 18 U.S.C. §§ 2701-2711.     Section 2703

of the SCA specifically establishes “the rules that the government

must follow when it seeks to compel a [third-party service] pro-

vider to disclose information.”         Orin S. Kerr, A User's Guide to

the Stored Communications Act, and a Legislator’s Guide to Amending

it, 72 Geo. Wash. L. Rev. 1208, 1218 (2004). 4        The standard the

Government must satisfy to compel disclosure varies with the nature

of the materials requested.      Basic subscriber information such as

a customer’s name, address, or payment details may be easily pro-

cured from a provider through a subpoena.             See 18 U.S.C. §

2703(c)(2).     If the Government seeks the content of stored elec-

tronic communications, it must obtain a search warrant or serve a

lesser form of process – an administrative subpoena or § 2703(d)

order, discussed below – and provide prior notice to the subscriber

or customer.     See id. § 2703(a)-(b).

      The Government’s request for IP address information here

falls into a third category: “[r]ecords concerning electronic com-

munication service or remote computing service.” Id. § 2703(c).


      4   There is no dispute that the FSS was covered by the statute.
                                    6
Neither a search warrant nor prior notice are required to compel

a provider to produce this information. See id.      At a minimum,

however, the Government must apply to a court and “offer[] specific

and articulable facts showing that there are reasonable grounds to

believe that the contents of . . . the records or other information

. . . are relevant and material to an ongoing criminal investiga-

tion.”   Id. § 2703(d).

     Any court of “competent jurisdiction” may issue a §2703(d)

disclosure order.   Id.   The SCA defines courts of “competent ju-

risdiction” to include “any district court of the United States

(including a magistrate judge of such a court)” with “jurisdiction

over the offense being investigated.” Id. § 2711(3). The district

where the provider is located may also authorize disclosure.   Id.

§ 2711(3)(ii).

     The United States Constitution requires that crimes be pros-

ecuted where the offenses were committed. See United States v.

Rodriguez-Moreno, 526 U.S. 275, 278 (1999) (quoting U.S. Const.

art. III, § 2, cl. 3); see also Fed. R. Crim. P. 18 (“[T]he

government must prosecute an offense in a district where the of-

fense was committed.”).   As the Sixth Circuit has observed, how-

ever, “federal obscenity laws, by virtue of their inherent nexus

to interstate and foreign commerce, generally involve acts in more

than one jurisdiction or state.” United States v. Thomas, 74 F.3d

701, 709 (6th Cir. 1996).    Offenses under 18 U.S.C. §§ 2251 and

                                 7
2252 are thus widely recognized as “continuing offenses” often

occurring in more than one district.    See, e.g., United States v.

Kapordelis, 569 F.3d 1291, 1308 (11th Cir. 2009); United States v.

Moncini, 882 F.2d 401, 403 (9th Cir. 1989); United States v. Cam-

eron, 733 F. Supp. 2d 177, 181 (D. Me. 2010).    Under such circum-

stances, jurisdiction is proper in “any district from, through, or

into which” obscene material moves.    18 U.S.C. § 3237(a); see also

United States v. Langford, 688 F.2d 1088, 1094 (7th Cir. 1982),

cert. denied 461 U.S. 959 (1983) (holding § 3237(a) “authorizes

federal obscenity cases to be venued in . . . any jurisdiction

through which the mailed obscene material moves”); United States

v. Peraino, 645 F.2d 548, 551 (6th Cir. 1981) (same); Cameron, 733

F. Supp. 2d at 181 (same).

     The forgoing principles gut Monroe’s contention that the or-

ders requiring the FSS to produce his IP address were void ab

initio.   Government agents downloaded the obscene videos hosted by

the FSS’s servers at the CEOS-HTIU in Washington, D.C. (Richardson

Aff. ¶¶ 10-11.)     Because some of the material involved in the

offenses under investigation – the video files - moved through the

District of Columbia, it was a court of “competent jurisdiction”

under the SCA.    See Thomas, 74 F.3d at 709; Langford, 688 F.2d at

1094; see also United States v. Bagnell, 679 F.2d 826, 830 (11th

Cir. 1982), cert. denied, 460 U.S. 1047 (1983) (“[T]here is no

constitutional impediment to the government's power to prosecute

                                 8
pornography dealers in any district into which the material is

sent.”); United States v. McVicker, 979 F. Supp. 2d 1154, 1177 (D.

Or. 2013) (finding federal agent’s download of child pornography

files within district enough to establish jurisdiction under §

3237(a)).    No personal acts by a defendant within the district are

required; even a government agent’s conduct is sufficient to cement

jurisdiction. See, e.g., United States v. Chi Tong Kuok, 671 F.3d

931, 938 (9th Cir. 2012) (affirming validity of prosecution where

undercover   agent’s   conduct   occurred   in   the   district);   United

States v. Angotti, 105 F.3d 539, 543 (9th Cir. 1997) (recognizing

“venue will often be possible in districts with which the defendant

had no personal connection, and which may occasionally be distant

from where the defendant originated the actions constituting the

offense”); United States v. Stokes, No. 6:12–CR–03091–MDH–1, 2014

WL 2895409, at *2 (W.D. Mo. June 26, 2014) (finding prosecution

within district proper as investigating agent received obscene

images on a computer within the district). 5

     The Court is not convinced by Monroe’s argument that the

Supreme Court’s “analysis of [a district court’s] territorial

reach” in Dahda v. United States, 138 S. Ct. 1491, 1495 (2018),


     5 See also United States v. Luton, 486 F.2d 1021, 1022 (5th
Cir. 1973), cert. denied, 417 U.S. 920 (1974) (“Both venue and
territorial jurisdiction of a federal district court in criminal
cases depend on some part of the criminal activity having occurred
within its territory.”)


                                   9
supports exclusion of his IP address and any fruits derived there-

from.   (See Def.’s Supp. Mem. 10)   Whether a non-constitutional,

statutory violation requires a court to throw out evidence turns

on the particular language of the statute.     United States v. Do-

novan, 429 U.S. 413, 432 n.22 (1977). Dadha interprets the federal

wiretap statute, not the SCA.    Dahda, 138 S. Ct. at 1494.     And

unlike the wiretap statute, the SCA does not include suppression

among its exclusive remedies for violations.    Compare 18 U.S.C. §

2518(10)(a)(iii) (intercepted communication must be suppressed if

order is “insufficient on its face”) with 18 U.S.C. §§ 2701, 2707

(providing “only judicial remedies” available for non-constitu-

tional SCA violations are criminal prosecution and civil damages)

(emphasis added); United States v. Gasperini, No. 16-CR-441 (NGG),

2017 WL 3038227, at *3 (E.D.N.Y. July 17, 2017), aff'd, 894 F.3d

482 (2d Cir. 2018) (“Statutory violations of the SCA, without more,

are not remedied through exclusion of the resulting evidence in

court.”).

     The Supreme Court’s acknowledgment in Dahda that the wiretap

statute expressly limits a district judge’s power to authorize

communication intercepts to “the territorial jurisdiction of the

court in which the judge is sitting,” 138 S. Ct. at 1495, is

thoroughly consistent with the outcome here: the District of Co-

lumbia’s jurisdiction over the alleged crime of distributing child

pornography was established when the investigators downloaded the

                                10
illicit files within its boundaries.      The magistrate judges did

not transgress the territorial limits of their authority.

    B.      Does Carpenter v. United States Require the Government
            to Obtain a Warrant to Compel the Disclosure of IP Ad-
            dresses?

     Monroe also argues that this Court should apply the reasoning

articulated in Carpenter v. United States, 138 S. Ct. 2206 (2018),

to find that the Constitution requires the Government to obtain a

warrant supported by probable cause to compel the disclosure of an

IP address. (Def.’s Supp. Mem. 3-9.)      The Court is unpersuaded,

however, that the Government’s acquisition of a defendant’s his-

torical cell site location information (“CSLI”) from a third party

is analogous to the circumstances here.

     In Carpenter, the Supreme Court considered whether an indi-

vidual maintained a legitimate expectation of privacy under the

Fourth Amendment in the extensive record of his physical movements

captured by wireless carriers through CSLI.      See 138 S. Ct. at

2219.    In answering “yes,” the Court focused on the unique nature

of CSLI.    “A cell phone,” Chief Justice Roberts wrote, is “almost

a ‘feature of human anatomy.’”        Id. at 2218 (quoting Riley v.

California, 134 S. Ct. 2473, 2484 (2014)).      CSLI “tracks nearly

exactly the movement of [a cell phone’s] owner,” enabling the

Government to obtain “near perfect surveillance” in both public

and private locales “as if it had attached an ankle monitor to the

phone’s user.”    Id.

                                 11
     The FSS’s record of Monroe’s IP address was not an “exhaustive

chronicle” of his physical or digital activities. See id. at 2219.

Although an IP address is a unique numerical identifier, see United

States v. Kearney, 672 F.3d 81, 84 n.1 (1st Cir. 2012), it can

only provide “the location at which one of any number of computer

devices may be deployed, much like a telephone number can be used

for any number of telephones.”   In re BitTorrent Adult Film Copy-

right Infringement Cases, 296 F.R.D. 80, 84 (E.D.N.Y. 2012).      It

does not, in and of itself, reveal a particular user’s identity or

the content of the user’s communications. 6    Indeed, a “subscriber

to whom a certain IP address was assigned may not be the same

person who used the Internet connection for illicit purposes.”

SBO Pictures, Inc. v. Does 1-3036, No. 11-4220 SC, 2011 WL 6002620,

at *3 (N.D. Cal. Nov. 30, 2011).      More investigation is required

to establish such facts.   This understanding is consistent with

the additional steps taken by the Government to tie Monroe to the

illicit video files, including determining the internet service

provider that owned the IP address, subpoenaing the provider’s

subscriber information, and conducting additional surveillance.

(Richardson Aff. ¶¶ 17-24, 28-29.)




     6If the Government seeks to compel content, the SCA expressly
requires the government to obtain a search warrant or provide a
subscriber with prior notice. See 18 U.S.C. § 2703(a)-(b).
                                 12
     An IP address is one link held by a third party in a chain of

information that may lead to a particular person.      It does not

reveal the kind of minutely detailed, historical portrait of “the

whole of [a person’s] physical movements” that concerned the Su-

preme Court in Carpenter, 138 S. Ct. at 2219.   This information is

more akin to the records of dialed numbers kept by a telephone

company.   See United States v. Tolbert, 326 F. Supp. 3d 1211, 1225

(D.N.M. July 27, 2018) (comparing “identifying data” in IP address

to telephone and bank records and finding such data did not “rise

to the level of the evidence in Carpenter”).    Individuals have no

reasonable expectation of privacy in such records.     See Smith v.

Maryland, 442 U.S. 735, 745-46 (1979) (no protected privacy in-

terest in telephone records of numbers dialed); United States v.

Miller, 425 U.S. 435, 440-41 (1976) (no protected privacy interest

in bank records).   The Carpenter Court expressly declined to dis-

turb those rulings.    138 S. Ct. at 2220.     The § 2703(d) orders

therefore were sufficient to compel the FSS to disclose Monroe’s

IP address. 7




     7 In light of this ruling, the Court does not reach whether
the good faith or inevitable discovery exceptions would otherwise
defeat Monroe’s request for exclusion. (See generally Gov.’s Resp.
to Def.’s Supp. Mem. 12-15, ECF No. 38.)
                                13
III. Conclusion

     For the foregoing reasons, Defendant Jordan Monroe’s Motion

to Suppress (ECF No. 24) is DENIED.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: November 1, 2018




                               14
